           Case 1:20-cv-00708-CCC Document 25 Filed 06/10/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUDICIAL WATCH, INC.,                        :   CIVIL ACTION NO. 1:20-CV-708
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
               v.                            :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
                     Defendants              :

                                        ORDER

      AND NOW, this 10th day of June, 2020, upon consideration of defendants’

motion (Doc. 19) “for leave to file memorandum of law of the county defendants in

support of motion of non-parties Common Cause Pennsylvania and League of

Women Voters of Pennsylvania for leave to intervene,” and the court noting that

permitting defendants to file the requested brief will not unfairly prejudice plaintiff,

and for good cause shown by defendants, (see Doc. 19-2 at 2-3), it is hereby

ORDERED that:

      1.       Defendants’ motion (Doc. 19) is GRANTED.

      2.       The Clerk of Court is directed to file the proposed memorandum of law
               (Doc. 19-1) as defendants’ brief in support of the motion (Doc. 4) to
               intervene.

      3.       Plaintiff shall have 10 days from the date of today’s order in which to
               file a response to defendants’ brief in support, if desired.


                                                 /S/ CHRISTOPHER C. CONNER
                                                 Christopher C. Conner
                                                 United States District Judge
                                                 Middle District of Pennsylvania
